51 F.3d 285
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
In re:  John C. DORMAN and Wilma L. Dorman, Debtors,John C. DORMAN and Wilma L. Dorman, Appellants,v.Pauline JONES and Ann Ell Westbrook, Appellees.
No. 94-6261.
United States Court of Appeals, Tenth Circuit.
March 31, 1995.

ORDER AND JUDGMENT1
Before TACHA, LOGAN, and KELLY, Circuit Judges.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.  The case is therefore ordered submitted without oral argument.


2
This appeal is from an order of the district court dismissing appellants appeal from an order of the United States Bankruptcy Court for the Western District of Oklahoma.  The district court held that the appeal was rendered moot because appellees Jones and Westbrook entered into a settlement agreement with the appellants' court-appointed trustee in bankruptcy.  Appellees have also entered into an agreement to lease the subject real property.  The district court held that these agreements resolved all the issues underlying the parties' respective positions concerning the surrender order.  On this appeal, appellants cite a multitude of grievances related to the bankruptcy proceedings involving their property.  None of these grievances, however, can be determined by this court.  We agree with the district court that this controversy is moot and the appeal is dismissed for substantially the reasons given by the district court.


3
The mandate shall issue forthwith.



1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order filed November 29, 1993.  151 F.R.D. 470